DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10 and 14-35 are pending.
Claims 21 and 28-30 have been withdrawn.
Claims 10, 14-20, 22-27 and 31-35 are currently under examination.


Objections to Specification maintained 
The objections to the specification are maintained.  
Applicant argues that the sequence in Figure 4 is the same as the first 36
nucleotides of SEQ ID NO: 1. Therefore the specification complies with the requirements of 37 CFR 1.821-1.825.
	Applicant’s argument has been considered but is not persuasive. There is no sequence identifier in Figure 4, nor the caption in the Brief Description of the Drawings.  Applicant must insert that the top sequence is amino acids 1 to 36 of SEQ ID NO:1. In addition, there must be a sequence associated with the lower sequence which appears to have deletions, relative to SEQ ID NO:1.  
In response to this office action, Applicant must comply with the sequence rules, 37 CFR 1.821 - 1.825. Failure to comply with these requirements will result in ABANDONMENT of the application under 37 CFR 1.821(g). Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 CFR 1.136(a). In no case may an applicant extend the period for reply beyond the SIX MONTH statutory period. The nature of the non-compliance did not preclude an examination of the elected invention on the merits, the results of which are presented below.


35 USC § 112(b) paragraph rejections withdrawn 
The rejection of claims 10, 14-20, 22-27, 31 and 32  under 35 USC 112(b) are withdrawn in view of Applicant’s arguments
35 USC § 103(a) rejections maintained 
The rejections of claims 10, 14-20, 22-27 and 31-34 under 35 U.S.C. 103 as being unpatentable over Soliman et al ( Cancer Res, 74:A5018, 2014) in view of Kaur et al (BMC Cancer, 12:120. 2012) in further view of Zhao (Cancer Biother Radiopharm, 27:530-534, 2012), Potu et al (Cancer Res, 70:655-665, 2010) and Zitvogel et al (US 2013/0156790, published 20 June 2013).
The claims are drawn to a method of treating a triple-negative breast neoplasm in
a subject in need thereof, wherein said neoplasm is characterized by a lower level of
expression of IRF9 relative to the median level expressed by a corresponding neoplasm cohort, comprising administering poly I:C and doxorubicin to said subject.
It is noted that the claims do not require selecting triple-negative breast neoplasms in a subject for lower level of expression of IRF9. Treating triple-negative breast neoplasms in a plurality of subjects with poly I:C would necessarily treat some individuals with neoplasms with lower level expressions of IRF9 and low levels of PD-L1, especially given that it is not clear the makeup of the corresponding neoplasm cohort.
Soliman discloses the treatment of 4T1 breast cancer cells with poly I:C and anti-PDL1 antibody in a mouse model for breast cancer. 
	Kaur discloses that 4T1 breast cancer cells were triple negative breast cancer cells. 
Zhao discloses the administration of poly I:C to breast cancer patients (page 530, 1st column). Zhao discloses that poly I:C induces the production of type I interferon.
Potu discloses that interferon type I induces the expression of IRF9 (Abstract; page 663, 2nd column; Figure 4).
Thus, it would have been obvious to measure levels of IRF9 because poly I:C induces type I interferon which has been shown to upregulate expression of IRF9.  
Neither Soliman, Kaur, Zhao nor Potu disclose administering doxorubicin along with the administration of poly I:C.

One of ordinary skill in the art would have been motivated to apply Zitvogel’s method for administering poly I:C and anthracyclin to patients with triple negative breast cancer to Soliman’s administration of poly I:C to triple negative breast cancer cells because both Zitvogel and Soliman disclose treating triple negative breast cancer cells.  The court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Soliman’s administration of poly I:C to triple negative breast cancer cells with Zitvogel’s method for administering poly I:C and anthracyclin to patients with triple negative breast cancer because the prior art teaches that both are useful for the treatment of triple negative breast cancer cells.  
Furthermore, it would have been obvious to measure levels of IRF9 gene expression given that polyI:C induces type I interferon which upregulates gene expression of IRF9.

Applicant states that the claims are directed to treatment methods that require the triple-negative breast neoplasm as having a lower level of expression of IRF9. Applicant argues that this is not taught or suggested by Soliman in view of Kaur. Applicant argues that the Examiner alleges that, in combination Zhao and Potu, it would have been obvious to measure levels of IRF9 as poly I:C induces type I interferon, which has been shown to upregulate expression of IRF9. 
Applicant argues that the deficiencies of Soliman and Kaur are not overcome by the teachings of Zhao and Potu. Applicant argues the present application teaches that IRF9 status is predictive of patient prognosis, the loss of which indicates those patients  to the administration of an agent which upregulates the level of Type I IFN. Applicant argues that there is nothing in the disclosure of Zhao and Potu that would direct one of ordinary skill in the art to look at baseline IRF9 expression in tumors to predict response, nor is there is any reference to prognosis/metastasis/long term survival associations as a consequence of the level of IRF9 expression in the tumors. 
Applicant states that the Examiner considers that one skilled
in the art would have been motivated to administer poly I:C and anthracycline (doxorubicin) in accordance with the claimed methods, because Zitvogel describes the administration of poly I:C and anthracycline (doxorubicin) to patients with triple negative breast cancer. Applicant argues that there is nothing in the disclosures of Soliman and Kaur in view of Zhao and/or Potu that would have directly led one skilled in the art to look at baseline IRF9 expression in tumors to predict response to any treatment, let alone treatment with poly I:C and anthracycline (doxorubicin).
	Applicant’s argument has been considered but is not persuasive.  The phrase “wherein said neoplasm is characterized by a lower level of expression of IRF9 relative to the median level expressed by a corresponding neoplasm cohort” has been interpreted as not encompassing a specific selection of patients characterized by a lower level of expression of IRF9. As such, as stated above, the claims do not require selecting triple-negative breast neoplasms in a subject for lower level of expression of IRF9. Treating triple-negative breast neoplasms in a plurality of subjects with poly I:C would necessarily treat some individuals with neoplasms with lower level expressions of IRF9 and low levels of PD-L1. In this regard, claim 35, which specifically treats triple-negative breast neoplasms in patients assessed as having lower level of expression of IRF9, has not been rejected over the prior art.
	





NEW REJECTIONS: necessitated by amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 33 and 34 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. THIS IS A NEW MATTER REJECTIONS.
	There is no disclosure in the specification as filed for a method of treating a triple-negative breast neoplasia in a subject in need thereof, wherein the neoplasm has the same or a higher level of expression of IRF9 relative to a control level, the method comprising administering to the subject an effective amount of an agent selected from the group consisting of: (i) anti-PD I or anti-PD-LI; (ii) a toxin which downregulates neoplastic cell proliferation; or (iv) a combination of (i) and (ii).
The only disclosure in the specification for administration of a toxin is “a method comprising administering an effective amount of: (i) an immunostimulatory agent together with anti-PD1 or anti-PD-L1; or (ii) an agent which upregulates the level of Type I IFN together with a toxin which downregulates neoplastic cell proliferation” (page 30, lines 24-27) and  “In another embodiment there is provided the use of: (i) an immunostimulatory agent together with anti-PDl or anti-PD-Ll; or (ii) an agent which upregulates the level of Type I IFN together with a toxin which downregulates neoplastic cell proliferation; in the manufacture of a medicament for the treatment of a triple-negative breast neoplasm in an individual, which neoplasm is characterized by a lower 



Summary

Claims 10, 14-20, 22-27, 31 and 32-34 stand rejected.
Claim 35 is allowable.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK HALVORSON/Primary Examiner, Art Unit 1642